department of the treasury internal_revenue_service washington d c number release date cc intl br6 wta-n-100589-00 uilc date internal_revenue_service national_office technical assistance memorandum for michael r picariello ifasp specialist office of the assistant_commissioner international from anne p shelburne assistant to the branch chief office of associate chief_counsel international branch subject revocation of sec_936 election this memorandum responds to your request for technical assistance dated date requesting guidance district directors may consider in determining whether to consent to requests to revoke possessions corporations’ elections under internal_revenue_code code sec_936 taxpayers seeking to revoke a sec_936 election that has been in effect for less that ten years must request permission under sec_1_936-7 such requests must be addressed to the district_director having jurisdiction over the taxpayer’s return technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be used or cited as precedent discussion a sec_936 election generally sec_936 and e provide for an election for a corporation meeting certain criteria to be treated as a possessions_corporation under sec_936 sec_936 provides a credit against u s income_tax in an amount equal to tax attributed to non-u s source taxable_income from the active_conduct_of_a_trade_or_business within a u s possession provided the_domestic_corporation derives at least of its gross_income for a preceding three-year period from sources within wta-n-100589-00 a u s possession and at least of such gross_income is derived from the active_conduct_of_a_trade_or_business in a u s possession sec_936 in congress enacted the small_business and job protection act of which phases out the sec_936 credit over a ten-year period eliminating it entirely for some taxpayers for taxable years beginning after date and others for tax years beginning before date sec_936 sec_936 states that except as otherwise provided in sec_936 the sec_936 possession_tax_credit does not apply to any_tax year beginning after date sec_936 however provides that existing credit claimants may continue to elect the credit under sec_936 or sec_30a under limited conditions sec_936 provides that an election for possession_tax_credit shall be made in accordance with regulations prescribed by the secretary sec_936 such an election shall apply to the first taxable_year for which the_domestic_corporation meets the requirements of code sec_936 and for each taxable_year thereafter until the election is revoked by the_domestic_corporation sec_936 a sec_936 election may be revoked only with the consent of the secretary for any taxable_year beginning before the expiration of the ninth taxable_year following the taxable_year for which the election first applies sec_936 a sec_936 election may be revoked without the consent of the secretary for any taxable_year beginning after the expiration of the ninth taxable_year for which the election first applies sec_936 sec_1_936-7 governs requests for revocation of sec_936 elections and delegates authority to the district_director having jurisdiction over the taxpayer’s tax_return to consent to requests for revocation sec_1_936-7 provides the following an election under internal_revenue_code sec_936 may be revoked during the first ten years of sec_936 status only with the consent of the commissioner and without the commissioner’s consent after that time the commissioner hereby consents to all requests for revocation that are made with respect to the taxpayer’s first taxable_year beginning after date provided that the sec_936 election was in effect for the corporation’s last taxable_year beginning before date if the taxpayer agrees not to re-elect sec_936 prior to its first taxable_year beginning after date a taxpayer that wishes to revoke a sec_936 election under the terms of the blanket revocation must attach a statement of revocation - sec_936 to the taxpayer’s timely filed return including extensions and must state that in revoking the election the taxpayer agrees not to re-elect sec_936 prior to its first taxable_year beginning after date other requests wta-n-100589-00 to revoke not covered by the commissioner’s blanket consent should be addressed to the district_director having jurisdiction over the taxpayer’s tax_return sec_1_936-7 emphasis added whereas the code and corresponding treasury regulations provide guidance on revoking a sec_936 election that has been in effect for at least ten years neither the code nor regulations set forth criteria to consider when the district director’s consent is required to revoke a sec_936 possessions_corporation election that has been in effect for less than ten years therefore in providing guidance to district directors who may consider whether to consent to a taxpayer’s request to revoke a sec_936 election we rely on legislative_history of the sec_936 possession_tax_credit for clarification of congressional intent and judicial precedent as well b legislative_history in congress adopted sec_936 as a substitute for trade and investment tax benefits that were permitted previously pursuant to sec_931 tax reform act of sec_1051 sec_936 sec_931 benefits which congress intended as inducement s to u s corporate investment in active trades and businesses in puerto rico and the possessions placed limits on the operations of possessions companies while at the same time providing significant benefits specifically corporations operating a trade_or_business in a u s possession were entitled to exclude from gross_income all income_from_sources_without_the_united_states including foreign_source_income earned outside the possession provided the_domestic_corporation derived at least of its gross_income for a preceding three-year period from sources within a u s possession and at least of such gross_income was derived from the active_conduct_of_a_trade_or_business in a u s possession s rep no 94th cong 2d sess 1976_3_cb_319 in effect under sec_931 no u s tax was paid on foreign_source_income earned by the possessions_corporation unless it paid dividends to its u s parent_corporation because no current u s tax was imposed unless a sec_931 possessions corporation’s earnings were repatriated sec_931 corporations invested income in foreign countries thus avoiding u s tax on the earnings from business conducted in a possession and on income obtained from reinvesting business earnings in foreign countries s rep no 94th cong 2d sess c b vol in enacting sec_936 in congress addressed the concern over non-repatriation of dividends by permitting a dividends-received_deduction for dividends from a sec_936 possessions_corporation to its u s parent_corporation s rep no 94th cong 2d sess c b vol wta-n-100589-00 in enacting sec_936 congress also expressed concern over the relationship of possessions_corporation provisions to other code provisions regarding consolidated tax returns noting that an affiliated_group with a possessions_corporation could gain a double benefit where the losses of a possessions_corporation were claimed on a consolidated_return congress focused on the use of losses in response to the united_states tax court’s decision in burke concrete accessories inc and discussed the problem of possessions_corporations offsetting possession-based losses against income of affiliated domestic corporations by filing consolidated tax returns see s rep no 94th cong 2d sess 1976_3_cb_317 citing 56_tc_588 in burke concrete the tax_court held that a corporation with a net_operating_loss which qualified as both a sec_931 possessions_corporation and a sec_921 western_hemisphere_trade_corporation properly joined in a consolidated_return filed by its affiliated_group 56_tc_588 the tax_court focused on whether the possessions_corporation was an includible_corporation defined in code sec_1504 as any corporation except c orporations entitled to the benefits of sec_931 by reason of receiving a large percentage of their income from sources within possessions of the united_states in applying a literal definition of benefit the tax_court determined that since the possessions_corporation incurred operating losses it could not benefit from the credit provisions of sec_931 as it had no income to which the credit applied regardless of the fact the corporation met the requirements of sec_931 and was excluded from the definition of includible_corporation under sec_1504 t c pincite in response to the tax court’s ruling in burke concrete congress expressed its concern that possessions_corporations entitled to tax-free_income should not derive an additional tax_benefit by being permitted to offset their losses against taxable earnings_of affiliated corporations a corporation which is entitled to the benefits of the special possessions_corporation exclusion may not participate in the filing of a consolidated_return however the courts have determined that possessions_corporations may join in filing consolidated_returns in years in which they incur losses footnote omitted as a result these corporations can in effect gain a double benefit not only is the the language of code sec_1504 cited by the tax_court in burke concrete was amended in by p l to read the following i ncludible corporation means any corporation except - corporations with respect to which an election under sec_936 relating to possession_tax_credit is in effect for the taxable_year tax reform act of pub_l_no sec_803 90_stat_1520 wta-n-100589-00 possessions and other foreign_source_income of these corporations excluded from u s taxable_income but losses of possessions_corporations can by filing a consolidated_return reduce u s tax on the u s income of related corporations in the consolidated_group s rep no pincite c b pincite citing 56_tc_588 t c acq 1973_2_cb_1 in response to the tax court’s ruling in burke concrete congress curtailed the ability of a possessions_corporation to join in a consolidated_return once it had elected the u s tax_credit under sec_936 the senate finance c ommittee believes that it is appropriate to allow the losses of a possessions_corporation to reduce u s tax on other income by filing a consolidated_return only in the case of initial or start-up losses of sic possessions_corporation just beginning its possession operations moreover even in the case of start-up losses the committee believes that these losses should be recaptured if in a later year foreign_source_income is derived accordingly the committee’s amendment provides that a possessions_corporation must make an election to obtain the benefits of possessions_corporation status and that after this election the corporation is ineligible to join in filing a consolidated_return for a period of ten years footnote omitted s rep no pincite emphasis added c b pincite to further restrict the potential for double benefits congress explicitly limited a sec_936 possessions corporation’s ability to revoke its election within the first ten years except in cases of substantial hardship where no tax_avoidance could result in order to receive the benefits of the sec_936 tax_credit a corporation must make an election at the time and in the manner as the secretary prescribes by regulations once the election is made the_domestic_corporation cannot join in a consolidated_return with other related_taxpayers the election is to remain in effect for nine taxable years after the first year for which the election was effective although the service ultimately acquiesced in the burke concrete holding and reversed its position through revrul_73_498 1973_2_cb_316 both the burke concrete holding and the subsequent revenue_ruling have been superseded by the enactment of sec_936 by the tax reform act of which deleted reference to western hemisphere trade corporations under code sec_921 for taxable years beginning after wta-n-100589-00 and for which the_domestic_corporation satisfied the percent possession source income and percent active trade_or_business income requirements however the election may be revoked before the expiration of the 10-year period with the consent of the secretary it is contemplated that consent will be given only in cases of substantial hardship where no tax_avoidance can result from the revocation of the election in determining whether there would be substantial hardship the secretary is to take into account changes in business conditions the election shall remain in effect after the year period unless such domestic_corporation revokes such election s rep no pincite emphasis added c b pincite additionally we note that the united_states claims_court has recognized congress’ legislative response to the burke concrete decision in limiting the ability of affiliated companies on a consolidated_return to benefit from losses_incurred by a sec_931 possessions_corporation see general elec co v united_states cl_ct stating the firm legislative response to burke concrete suggests that congress intended corporations to offset losses only against their own income and not to use those losses to reduce the tax burden of related entities conclusion the legislative_history discussed above expresses congress’ concerns regarding abuses when taxpayers accumulate tax_attributes within the first ten years of a sec_936 election and by revoking the sec_936 election then seek to apply such tax_attributes to produce a double benefit on a u s tax_return taxpayers could even under current law then reelect sec_936 possessions treatment in a subsequent year in situations where congress’ concerns are evident the district_director generally should refuse to consent to a revocation request such situations may include for example instances where a sec_936 possessions_corporation has accrued tax_attributes or expenses including but not limited to accumulated losses current operating losses built-in losses or deductions during the period for which its sec_936 election was in effect however in certain cases it is within the district director’s discretion to consider whether revocation may be otherwise appropriate in such cases where tax_attributes or expenses are present and the district_director determines that consent to revoke may be appropriate the district_director may consider entering into an agreement with the taxpayer whereby for example tax_attributes or expenses accrued during the period for which it sec_936 election was in effect are eliminated and are ineligible for use on any_tax return wta-n-100589-00 if you have additional questions please call by _______________________ anne p shelburne assistant to the branch chief branch associate chief_counsel international
